Title: Alexander Macaulay to Thomas Jefferson, 18 March 1810
From: Macaulay, Alexander
To: Jefferson, Thomas


          
            Sir.
            City of Washington 
                     March 18: 1810
          
           In month of October 1808, I deliver’d you, on the day after your arrival at the seat of Government, five letters, recommending me for a majority in the Light artillery; They were from Colos Duane & simonds & Messrs Rodney, Leib & Irvine—As these letters would greatly promote my present views & as they cannot be found on the files of the war office, I have taken the liberty of addressing you & requesting, that if
			 they are now in your possession & there exists no impropriety in the request, you would be so good as to forward them to me at this place—I have the Honor to be with
          
            Greatest respect sir, Your obedt Servt
            
                  A Macaulay
          
        